EXHIBIT 52
     SHANNON LISS-RIORDAN (State Bar No. 310719)
     (sliss@11rlaw.corn)
     LICHTEN & LISS-RIORDAN, P.C.
 3   729 Boylston Street, Suite 2000
     Boston, MA 02116
 4   Telephone:    (617) 994-5800
     Facsimile:    (617) 994-5801
 5

     Attorney for Plaintiff-Intervenors
     Elena Pera, Penny Nunez, Sarah Murphy,
 7
     Poohrawn Mehraban, Nicole Hughes,
     Angelynn Hermes, Gypsy Vidal,
     and Rashele Hamren,
     on behalf of themselves
 9   and others similarly situated

10

                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

12                                   FOR THE COUNTY OF SAN DIEGO

13   JANE ROES 1-4,                                 Case No. 37-2018-00028044-CU-OE-CTL

14
                    Plaintiffs, and                 FIRST AMENDED COMPLAINT IN
15                                                  INTERVENTION
     ELANA PERA, PENNY NUNEZ, SARAH
     MURPHY, POOHRAWN MEHRABAN,
     NICOLE HUGHES, ANGELYNNHERMES,                 Assigned for all purposes to:
17   GYPSY VIDAL,and RASHELE HAMREN,
                                                    Hon. Timothy B. Taylor
                     Plaintiff-Intervenors          Department: C-72

19                                                  Complaint filed: May 31, 2018
                                                    Complaint in Intervention filed:
     DEJA VU SERVICES, INC., et al.                 December 27, 2018
21
                    Defendants.
22

23

24

25

26

27

28




                               FIRST AMENDED COMPLAINT IN INTERVENTION
                                    CASE NO. 37-2018-00028044-CU-OE-CTL
               Plaintiffs-Intervenors Elana Pera, Penny Nunez, Sarah Murphy, Poohrawn Mehraban,
 2
     Nicole Hughes, Angelynn Hermes, Gypsy Vidal, and Rashele Hamren, on behalf of themselves
 3
     and a class      of similarly situated individuals, by way of this Complaint in Intervention,                                            state and
 4
     allege   as    follows:
 5
     I.        INTRODUCTION
 6
               1.        Plaintiffs bring this suit              as a class and                 collective action on behalf of other

     similarly situated aggrieved employees of S.A.W. Entertainment, Ltd. d/b/a Larry Flynt's Hustler
 8

     Club ("Hustler Club"), S.A.W. Entertainment, Ltd. d/b/a Condor Gentlemen's Club ("Condor" ),

     Gold Club —S.F., LLC d/b/a Gold Club San Francisco ("Gold Club"),                                                 as     other adult

     entertainment clubs in San Francisco that have been managed by Defendant SFBSC

     Management, LLC (collectively, "the Clubs" or "Defendants" ), during the relevant statutory

I3   period. Defendants have misclassified Plaintiffs and other similarly situated exotic dancers as

I4   independent contractors and, in so doing, have violated various provisions                                                   of California and
Is   federal law, including: (1) Cal. Lab. Code I'I) 1197 and 1194 for failing to pay minimum wage;

I6   (2) the Fair Labor Standards Act, 29 U.S.C.                              I'I   201, et seq., for failing to pay minimum wage; (3)

     Cal. Lab. Code       $    226(a) for failing to provide itemized wage statements; (4) Violation of Unfair

     Competition Law, Business & Professions Code                                     I'II'I   17200,    ~et   se .; (5) Cal. Labor Code I'I2802

     by requiring dancers to pay various expenses that should have been borne by the employer; and

     (6) Cal. Labor Code          $   351 (enforceable through Cal. Bus.                                & Prof.    Code     O'I   17200) by failing to
21
     allow dancers to retain all gratuities paid by customers. In addition, Plaintiffs bring
22
     representative claims pursuant to the California Private Attorney General Act of 2004
23
     ("PAGA"), Cal. Labor Code                $
                                                  t'I   2698   ~et   se   .


24
     II.      PARTIES
25
              2.         Intervenor-Plaintiffs have performed                                  as   exotic dancers at Defendants'lubs in
26
     California during the relevant statutory period.
27
              3.         Plaintiffs bring this case                  as a class        action on behalf            of all exotic dancers who have
28
     worked for Defendants            as   independent contractors since four years prior to the filing of Hughes,


                                                              I
                                       FIRST AMENDED COMPLAINTIN INTERVENTION
                                            CASE NO. 37-2018-00028044-CU-OE-CTL
     I
         et al. v, SA. O'. Entertainment, LTD., et al., No. 16-3371 (N.D. Cal.), and Pera v. S.A.           IP.
 2
         Entertainment, LTD, 17-138 (N.D. Cal.), and        as an   FLSA collective action on behalf of all exotic
 3
         dancers who have worked for Defendants as independent contractors during the applicable
 4
         statutory period who may choose to opt in to this action.
 6

                   4.      Defendant Deja vu Services, Inc. is a Michigan Corporation maintaining offices
 6
         in North Hollywood, California, San Diego, California and Lansing, Michigan. From those
 7

         offices Deja Vu Services manages, operates and/or controls the business operations and
 8

         employment and wage policies at the numerous Deja Vu Nightclubs in California.

10
                   5.      Defendant S.A.W. Entertainment, Ltd. is       a   California corporation, with its
         principal place of business in San Francisco, California, which operates the Larry Flynt's Hustler

         Club and Condor Gentlemen's Club located in San Francisco, California.

13                 6.      Defendant GOLD CLUB —S.F., LLC is a Nevada corporation, with its principal

14       place   of business in San Francisco, California, which operates Gold Club          San Francisco located

16       at 650 Howard Street in San Francisco, California.

16                 7.      Defendant BT CALIFORNIA,LLC is a California corporation, with its principal
17       place   of business in San Francisco, California, which operates The Penthouse Club located                            at

         412 Broadway Street in San Francisco, California.
19                 8.      Defendant SFBSC Management, LLC is a business organized under the laws of

         Nevada and registered to do business in California, and        it maintains management authority                       and
21
         control over the operations of Hustler Club, Gold Club, and approximately ten other adult
22
         entertainment clubs that have operated in San Francisco.
23
         III.      JURISDICTION AND VENUE
24
                          This is an action in intervention in the above-captioned suit       as   filed by Plaintiff-
26
         Intervenors. The above-captioned suit is a class action brought pursuant to Section 382                  of the
26
         California Code of Civil Procedure and seeks to remedy Defendants'iolations of various                      states'7




         labor laws. To the extent that the Court finds it has jurisdiction over Plaintiffs'laims in this
28
         case,   it should also find that it has jurisdiction over the instant Complaint-in-Intervention.

                                                              2
                                     FIRST AMENDED COMPLAINT IN INTERVENTION
                                          CASE NO. 37-2018-00028044-CU-OE-CTL
     I
         IV.      RIGHT TO INTERVENE
 2
                  10.     As shown by the facts alleged below and            as the   Court has ruled, Plaintiff-
 3
         Intervenors have   a   right to intervene under Code Civ. Proc.        Ij   387(b) in this action either because
 4
         they are class members in the above-referenced action and/or they have been actively litigating
 5

         wage claims and PAGA claims on behalf of a putative class               of dancers for the   past two years in
 6

         Hughes, et al. v. SA. W Entertainment, LTD., et al., No. 16-3371 (N.D. Cal.), and Pera v. SA. JK

         Entertainment, LTD, 17-138 (N.D. Cal.). The adjudication of the parties'laims in this case in

         their absence will completely impair and impede her ability to protect her interest in her ongoing
         case as well as the interests    of the   class they seek to represent because       it will wipe out the claims
         in their pending proceedings without adequate consideration or compensation.
12                11.     Furthermore, as shown by the facts alleged below and as the Court has ruled,

         pursuant to Code Civ. Proc.      Ij   387(a), Plaintiff-Intervenors have an interest in the subject matter

14       of the litigation, because,    under California law as under federal law, absent class members are

         bound by the doctrine     of resjudicata in a     class action settlement and their claims and those       of
         the class they have sought to represent for the past two years could be wiped out without

         adequate consideration or compensation. Adjudication              of Plaintiff-Intervenors'nterests will not
         delay or unduly expand the trial of this action.
19       IV.     STATEMENT OF FACTS
20
                 12.      Deja vu Services, Inc. operates numerous nightclubs that specialize in adult
21
         entertainment in California.
22
                 13.      For example, the Hustler Club, Condor Gentlemen's Club, and the Gold Club are
23
         adult entertainment clubs located in San Francisco.
24
                 14.      The Hustler Club advertises that       it is   "San Francisco's top gentleman's club" and
25
         that it was voted the "SF Best Strip Club 2015."
26
                 15.      The Gold Club advertises that       it is "San Francisco's upscale topless adult club,"
27
         and welcomes guests to "[c]erne in and get comfortable with our world class, sexy adult

         entertainers."


                                                                 3
                                       FIRST AMENDED COMPLAINT IN INTERVENTION
                                            CASE NO. 37-2018-00028044-CU-OE-CTL
     I
                 16.       Defendant SFBSC Management, LLC maintains management authority and
 2
         control over the operations     of Hustler Club,    Gold CIub, and approximately ten other clubs in San
 3
         Francisco. SFBSC Management, LLC is in the business                of operating   adult entertainment clubs
 4
         and holds control over the work conditions         of the   dancers in these clubs.
 5

                 17.       The Clubs and SFBSC classified all exotic dancers who perform at these
 6

         "gentleman's clubs" and "adult clubs"      as   independent contractors, when in reality they are
 7

         employees      of Defendants.
 8

                 I g.      Defendants have exercised extensive control over the manner in which their

I0
         exotic dancers, including Plaintiffs, perform their jobs and conduct themselves while on

         Defendants'remises, including what dancers are allowed to wear, how much dancers can

         receive for private dances and sessions, and how dancers can interact with customers. For

13       example, Defendants fine dancers      ifthey violate Defendants'ules          regarding appearance,

         wardrobe, or behavior. Likewise, Defendants have required Plaintiffs-Intervenors and other

Is       dancers to work at least three days per week and Defendants have imposed fines for dancers who

16       miss their scheduled shiA, who work less than a full shift, or who attempt to work on a day when

         they are not scheduled.
18               19.       In addition, the Defendants are in the business of providing adult entertaimnent to
         its patrons. The dancers perform services in the usual course           of this businesses,   and without the

         dancers, Defendants would have no business.
21
                20.        Plaintiffs and other exotic dancers who have worked at these clubs are also not
22
         engaged in an independently established trade or business.           When they dance at these clubs, they

         wear the "hat" of the club, rather than their own "hat" as an independent business.
24
                21.        The Clubs maintain websites on which they provide photographs and other
25
         information regarding the dancers who perform at the Clubs, including advertising the specific
26
         dates when dancers are working.
27
                22.        In order to perform their job, the dancers have been required to pay "house fees"
28
         to Defendants. The average house fees can range between $ 40-$ 60 per shift, and they can be               as



                                                                4
                                     FIRST AMENDED COMPLAINT IN INTERVENTION
                                          CASE NO. 37-2018-00028044-CU-OE-CTL
 I
     high   as $ 240   for one shift.
 2
              23.       Exotic dancers who have worked for the Clubs have not received any wages from
 3
     Defendants.
 4
              24.       Instead, any compensation the dancers have received has come directly from
 5
     patrons in the form of gratuities or tips.
 6
              25.       Out   of these gr atuities or tip s,   the dancers have been re uired to p a y a p ortion

     back to the Clubs, as well as share their tips with other employees who are not eligible to share in
 8

     tips, including managers and non-service employees (such                as   "house moms" and disc jockeys).

10
              26.       Even   ifthese   payments from patrons were deemed to be the dancers'wages", the

     dancers have not been permitted to retain the             full amount of these wages, since the Clubs have
     subtracted various fines, charges, and fees from these amounts (as well as requiring the dancers

13   to share them with other employees).

14            27.       Based on their misclassification as independent contractors, Plaintiffs and other

16   dancers have been required to bear expenses               of their employment, including expenses for
16   wardrobe that meets Defendants'equirements.                  California law requires employers to reimburse
17   employees for such expenses, which are for the benefit              of the employer      and are necessary for the

     employees to perform their jobs.
19            28.       Defendants have failed to provide Plaintiffs-Intervenors and other dancers with

     itemized wage statements showing the dancers'ours worked, total wages earned, all deductions
21
     from wages, and all other information required by Cal. Lab. Code                 $   226(a).

        V. CLASS AND COLLECTIVE ACTION ALLEGATIONS
23
              29.       Plaintiffs-Intervenors bring this action       as a class   action, on behalf of all other
24
     dancers who have performed at the Clubs and who have been designated as "independent
25
     contractors" since four years prior to the filing of this complaint.
26
              30.       Plaintiffs-Intervenors and other class members have uniformly been misclassified
27
     as independent contractors.
28




                                                                 5
                                   FIRST AMENDED COMPLAINT IN INTERVENTION
                                        CASE NO. 37-2018-00028044-CU-OE-CTL
     I
                     31.       The members of the class or classes are so numerous that joinder                of all class
 2
         members is impracticable.
 3
                     32.       Common questions         of law and fact exist   as    to members of the class who have
 4
         been misclassified as independent contractors. Among the questions                      of law and fact that    are
 5

         common to these dancers are;
 6
                     a.        Whether class members have been required to follow uniform procedures and
 7

         policies regarding their work for Defendants;
 8


 9
                     b.        Whether the work performed by class members               —nude or semi-nude         dancing—

I0
         is within Defendants        'sual     course   of business,   and whether such service is     fullyintegrated into
         tlleir businesses;

12                   c.        Whether these class members have been required to bear the expenses of their

13       employment, such as expenses for, their wardrobe, and other expenses.

14                   d.        Whether class members were entitled to receive an hourly rate of the applicable

15       California minimum wage for all hours worked at the Clubs.
16                   33.       The Plaintiffs-Intervenors are members         of the    class or classes described above,

         who suffered damages          as a   result   of Defendants'onduct          and actions alleged herein.
18                   34.       The Plaintiffs-Intervenors'laims are typical            of the claims of the    class or classes

         described above, and the Plaintiffs-Intervenors have the same interests                  as the   other members of

         the class.
21
                     35.       The Plaintiffs-Intervenors     will fairly and   adequately represent and protect the
22
         interests    of the   class members.     The Plaintiffs-Intervenors have retained able counsel
23
         experienced in class action litigation. The interests             of the Plaintiffs-Intervenors      are coincident
24
         with, and not antagonistic to, the interests of the other class members.
25
                 36.           The questions    of law and fact common to the members of the               class or classes
26
         predominate over any questions affecting only individual members, including legal and factual
27
         issues relating to liability and damages.
28




                                                                       6
                                        FIRST AMENDED COMPLAINT IN INTERVENTION
                                             CASE NO. 37-2018-00028044-CU-OE-CTL
               37.       A class action is superior to other available methods for the fair and efficient
 2
     adjudication      of this controversy     because joinder          of all class   members is impractical. Moreover,
 3
     since the damages suffered by individual class members may be relatively small, the expense and
 4
     burden of individual litigation makes it practically impossible for the members of the class
 5

     individually to redress the wrongs done to them. Prosecution of this action                         as a class            action   will
 6
     eliminate the possibility of repetitive litigation. There will be no difficultyin the management                                       of
 7

     this action     as a class   action.
 8

               38.       Plaintiffs-Intervenors also bring this case             as a   collective action under 29 U.S.C.

10   $   2 1 6(b) on behalf   of any   dancers who have worked for Defendants since three years prior to the

     filing of this    case, who may choose to       "opt in" to this         case.

12             39.       Plaintiffs-Intervenors are similarly situated to all other dancers who worked at the

     Clubs, and there is a group of similarly situated employees who were subject to                         Defendants'4




     common policies and who are entitled to notice                 of this action       under 29 U.S.C.    f 216(b).
15


16                                                          COUNTI
17                                   Violation of Cal. Lab. Code              g 1197 and 1194
18             40.       Defendants'onduct,       as set   forth above, in failing to pay their dancers minimum

     wage for all hours worked as required by California law, violates Cal. Lab. Code Iltj 1197 and

     1194. This claim is brought on behalf           of a   class   of similarly situated individuals who worked for
21
     Defendants.
22
                                                            COUNTII
23
                                            Violation of 29 U.S.C.           II 206(a)(1)(C)
24
              41.        Plaintiffs-Intervenors and other dancers who worked for Defendants were
25
     employees       of Defendants for purposes of the Fair Labor                Standards Act. However, Defendants
26
     have failed to pay the dancers an hourly rate           of at       least the federal minimum wage                     of $ 7.25 per
27
     hour. Defendants have thus violated the FLSA, 29 U.S.C.                          ) 206(a)(1)(C),   and have done so
28
     willfully,intentionally,       and in bad faith.


                                                                    7
                                     FIRST AMENDED COMPLAINT IN INTERVENTION
                                          CASE NO. 37-2018-00028044-CU-OE-CTL
                                                               COUNT III
                                               Violation of Cal. Lab. Code      I'I   226(a)
                42.         Defendants'onduct,        as set   forth above, in failing to provide itemized wage
 4
     statements,       as   required by California state law, violates Cal. Lab. Code tj 226(a). This claim is
 5
     brought on behalf of a class             of all dancers who have worked for Defendants during the relevant
 6
     time period.
 7

                                                               COUNT IV
                                   Violation of Cal. Bus. & Prof. Code              tt 17200 et serI.

10
               43.          Defendants'onduct,        as set   forth above, violates the California Unfair
     Competition Law, Cal. Bus. & Prof. Code ) 17200 ct seq. ("UCL"). Defendants'onduct

     constitutes unlawful business acts or practices, in that Defendants have violated California Labor

     Code   |'It)   210, 226, 1194, 1197, and 2802. As a result           of Defendants'nlawful         conduct,

     Plaintiffs-Intervenors and class members suffered injury in fact and lost money and property,

I5   including, but not limited to unpaid wages, unpaid minimum wages, gratuities they were not
I6   allowed to keep, and expenses that dancers were required to pay. Pursuant to California Business
I7   and Professions Code           I'I   17203, Plaintiffs-Intervenors and class members seek to recover

     restitution. Pursuant to California Code of Civil Procedure                $     1021.5, Plaintiffs-Intervenors and

     class members who worked for Defendants in California are entitled to recover reasonable

     attorneys'ees, costs, and expenses incurred in bringing this action.
21
                                                               COUNT V
22
                                               Violation of Cal. Lab. Code          tI 2802
23
              44.           Defendants'onduct,        as set   forth above, in misclassifying their dancers        as
24
     independent contractors, and failing to reimburse them for expenses they paid that should have
25
     been home by their employer, constitutes a violation of California Labor Code Section 2802.
26
     This claim is brought on behalf of a class of similarly situated individuals who have worked for
27
     Defendants during the relevant statutory period.
28




                                                                    8
                                          FIRST AMENDED COMPLAINT IN INTERVENTION
                                               CASE NO. 37-2018-00028044-CU-OE-CTL
                                                                      COUNT VI
                                                        Violation of Cal. Lab. Code           I'I   351

                                  (Enforceable Through Cal. Bus. & Prof. Code tI 17200 et st.)

                    45.          Defendants'onduct,          as set   forth above, in failing to permit dancers to retain all
 5
     gratuities, including dance fees, paid by customers, constitutes a violation of California Labor
 6
     Code       $   351. This violation is enforceable pursuant to the California Unfair Competition Law
 7

     ("UCL"), Cal. Bus. & Prof. Code ( 17200 et scil. Defendants'onduct constitutes unlawful,
     unfair, or fraudulent acts or practices, in that Defendants have violated California Labor Code

I0   tj 3 5 I   in not permitting dancers to retain all gratuities, including dance fees, paid by customers.

     As a result of Defendants'onduct, Plaintiffs-Intervenors and class members suffered injury in

     fact and lost money and property, including the loss of gratuities to which they were entitled.

     Pursuant to Cal. Bus. & Prof. Code Ij 17203, Plaintiffs-Intervenors and class members seek

     declaratory and injunctive relief for Defendants'nlawful, unfair, and fraudulent conduct and to

15   recover restitution.

16


17                                                                COUNT VII
     Penalties Pursuant to Private Attorney General Act of 2004, Cal. Lab. Code IN 2698                                          ~et   se   .

19
                    46.          Plaintiffs-Intervenors are aggrieved employee                as    defined by Cal. Lab. Code

     tj2699(c),           as   they were employed by the Clubs during the applicable statutory period and

     suffered injury as             a   result of the   Clubs'abor           Code violations. Accordingly, Plaintiffs-
22
     Intervenors seek to recover on behalf of the State                           of California,    as    well as themselves and all
23
     other current and former aggrieved employees                            of the   Clubs who have worked in California, the
24
     civil penalties provided by PAGA, plus reasonable attorney's fees and costs.
25
                    47.         Exotic dancers of the Clubs are entitled to penalties pursuant to PAGA for the
26
     following: (I) violations of Cal. Lab. Code                      $ tj   1197 and 1194 for failure to pay minimum wage;
27
     (2) violations            of Cal.   Lab. Code tjlj 1194, 1198, 510, and 558, for failure to pay overtime wages;
28
     (3) violations            of Cal.   Lab. Code tj 226(a) for failure to provide itemized wage statements; and (4)


                                                                              9
                                             FIRST AMENDED COMPLAINT IN INTERVENTION
                                                  CASE NO. 37-2018-00028044-CU-OE-CTL
     violations of Cal. Lab. Code      $   2802 by requiring dancers to pay various expenses that should
 2
     have been borne by the employer.
 3
                48.     Plaintiffs-Intervenors have complied with the notice requirement of Cal. Lab
 4
     Code   $    2699.3 and mailed a written notice to the California Labor            & Workforce Development
 5

     Agency ("LWDA"),and Defendants via Certified Mail, return receipt requested, on September
 6

     25, 2015, and they also submitted        a   notice to the LWDA via its online filingportal and certified
 7

     mail on August      17, 2018.
 8




10
                                                  PRAYER FOR RELIEF
                Plaintiffs-lntervenors, on behalf of themselves and the members of the putative class,

     pray for relief as follows:

13              a.      Certification of this action   as a class    action;

14              b.     Issuance   of notice allowing similarly situated individuals to opt in to this              case

15                     pursuant to the Fair Labor Standards Act, 28 U.S.C.              I'I   216(b);
16              c.     Designation   of Plaintiffs-Intervenors       as   representatives      of the putative   class and
17                     collective action;

                d.     Designation   of Plaintiffs-Intervenors'ounsel            as Class Counsel       for the putative
19
                       class and collective action;
20
                e.     Damages for failure to pay minimum wage pursuant to federal and California law;
21
                f.     Restitution pursuant to Cal. Bus.      Er    Prof. Code   )   17200, et seqd
22
                g.     Liquidated damages pursuant to federal law;
23
                h.     Statutory penalties pursuant to PAGA for Defendants'7olations                     of the California
24
                       Labor Code;
25
                i.     Pre-judgment and post-judgment interest; and
26
            j.         Attorneys'ees and costs.
27

28




                                                             10
                                  FIRST AMENDED COMPLAINTIN INTERVENTION
                                       CASE NO. 37-2018-00028044-CU-OE-CTL
 3
     Dated: January 24, 2019                       LICHTEN Bc LISS-RIORDAN, P.C.
 4


                                                   .,    Jj              7=
                                                        Shannon Liss-Riordan
                                                        Attorney for Plaintiff-Intervenors




10




12


13


14

15


16

17

18


19


20

21

22

23

24

25

26

27

28




                                              11
                           FIRST AMENDED COMPLAINT IN INTERVENTION
                                CASE NO. 37-2018-00028044-CU-OE-CTL
